Citation Nr: 1411616	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-02 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
 the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for temporal lobe epilepsy with secondary psychosis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a kidney disease to include pyelonephritis.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1069.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran filed a notice of disagreement as to the RO's finding that he failed to file a timely appeal as to the effective date for aid and attendance assigned in the August 2010 rating decision.  However, the Board finds that this issue is not in appellate status because the claimant did not thereafter file a substantive appeal, or at least there is no such document in the file before the Board, as to this timeliness question after the issuance of the June 2013 statement of the case.  See 38 C.F.R. §§ 20.200, 20.302(c) (2013) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As to the claim to reopen, the United States Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as notified of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim.  

In this regard, the record shows that the Veteran's claim for temporal lobe epilepsy with secondary psychosis was most recently the subject of a prior final denial by the Board in March 1995.  However, a review of the record on appeal does not reveal that the RO ever provided the Veteran with notice of the reasons for the prior denial of his claim.  Therefore, the Board finds that a remand for such notice is required.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013).

As to the claims of service connection for hypertension and a kidney disease to include pyelonephritis, the Board finds that a remand is required to obtain a medical opinion as to the origins of the Veteran's disabilities given the diagnoses found in the record and the lay claims regarding the appellant having observable symptoms of these disabilities since service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

As to all the issues on appeal, prior to the appeal being certified to the Board in July 2013, VA treatment records were added to the claims file in August 2012.  Moreover, the Board finds this evidence (i.e., July 2012 treatment records from the Orlando VA Medical Center (VAMC)) pertinent because it discusses, in part, the disabilities that are on appeal.  See 38 C.F.R. § 19.31 (2013).  Therefore, because the Board is unaware of any law or regulation that allows waiver of agency of original jurisdiction (AOJ) review of pertinent, pre-certification, evidence (see 38 C.F.R. § 20.1304(c) (2013)), the Board finds that a remand for AOJ review of this evidence followed by the issuance of a supplemental statement of the case (SSOC) is required.  

As to all the issues on appeal, the record shows that the Veteran moved to Florida and now receives treatment from the Orlando VAMC.  The record currently contains his treatment records through July 2012 from this facility.  Therefore, while the appeal is in remand status all of the Veteran's treatment records from the Orlando VAMC should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the RO for the following actions:

1.  Obtain and physically or electronically associate with the claims file all of the Veteran's treatment records from the Orlando VAMC dated since July 2012.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Provide the Veteran notice of the reasons for the prior denial of his claim for temporal lobe epilepsy with secondary psychosis in accordance with the Court's holding in Kent.  See 38 U.S.C.A. § 5103(a).

3.  After undertaking the above development to the extent possible, provide the Veteran with an examination to obtain an opinion as to the etiology of his hypertension.  The claims file should be provided to the examiner in connection with the examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following question:

(a) Is it at least as likely as not that the Veteran's hypertension is related to or had its onset in service?  

(b) Is it at least as likely as not that the Veteran's hypertension manifested itself to a compensable degree in the first post-service year?  

In providing the opinions, the examiner should acknowledge and comment on the Veteran's report of symptoms.

4.  After undertaking the above development to the extent possible, also provide the Veteran with an examination to obtain an opinion as to the etiology of his kidney disease to include pyelonephritis.  The claims file should be provided to the examiner in connection with the examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following question:

(a) What are the diagnoses of all of the Veteran's current kidney diseases? 

(b) As to each kidney disease, is it at least as likely as not related to or had its onset in service?  

In providing the opinions, the examiner should acknowledge and comment on the Veteran's report of symptoms.

5.  Then readjudicate the claims.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a SSOC that includes notice of all relevant laws and regulations as well as citation to all evidence received since the October 2011 statement of the case including the July 2012 VA treatment records.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

